IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1714
                               Filed March 9, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

NICHOLAS DAVID CLAUSI,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Eliza J. Ovrom,

Judge.



      Nicholas David Clausi appeals his convictions, following guilty pleas, to

two counts of burglary in the second degree. AFFIRMED.




      Eric W. Manning of Manning Law Office, P.L.L.C., Urbandale, for

appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., Vogel, J., and Eisenhauer, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                         2


DANILSON, Chief Judge.

       Nicholas David Clausi appeals his convictions, following guilty pleas, to

two counts of burglary in the second degree, in violation of Iowa Code sections

713.1 and 713.5 (2011).1       Clausi contends that defense counsel rendered

ineffective assistance.    We affirm Clausi’s convictions and preserve his

ineffective-assistance claim for a possible postconviction proceeding.

       Clausi was originally charged with several counts, including second-

degree burglary, theft, and possession of a controlled substance. Under the

terms of an intensive supervision court plea agreement,2 Clausi agreed that “[a]t

completion of [the] program, Def[endant] will plead . . . for a total of 20 years,

SS[3] if successful, prison if unsuccessful.”   Clausi’s ineffective-assistance-of-

counsel claim arises from a combined plea and sentencing hearing held on

October 2, 2014, following his revocation from Intensive Supervision Drug Court

on August 1, 2014. Clausi asserts that defense counsel failed to advise him of

his ability to challenge the revocation, and in doing so rendered ineffective

assistance of counsel.

       “The right to assistance of counsel under the Sixth Amendment to the

United States Constitution and article I, section 10 of the Iowa Constitution is the

right to ‘effective’ assistance of counsel.” State v. Fountain, 786 N.W.2d 260,

265 (Iowa 2010). We review claims of ineffective assistance of counsel de novo.


1
   Clausi’s appeal is taken from Polk County case numbers FECR253345 and
FECR253470, filed in March 2012, and involves a total of five counts. In each case,
Clausi entered a guilty plea to one count of burglary in the second degree.
2
   See Iowa Code § 124.401E (providing the court with ability under certain
circumstances to suspend a sentence and order a person to complete a drug court
program).
3
   We assume “SS” means suspended sentence.
                                         3

State v. Ondayog, 722 N.W.2d 778, 783 (Iowa 2006). “To establish a claim of

ineffective assistance of counsel, the defendant must prove by a preponderance

of the evidence: (1) that trial counsel failed to perform an essential duty, and (2)

that prejudice resulted from this failure.” Fountain, 786 N.W.2d at 265-66. In

order to be successful, the defendant must prove both elements.            State v.

Graves, 668 N.W.2d 860, 869 (Iowa 2003).

       Ineffective-assistance claims are rarely addressed on direct appeal.

Ondayog, 722 N.W.2d at 786.         “Generally, ineffective-assistance claims are

preserved for postconviction relief proceedings to afford the defendant an

evidentiary hearing and thereby permit the development of a more complete

record.” State v. Reynolds, 670 N.W.2d 405, 411 (Iowa 2003). Resolution of a

claim on direct appeal is only proper when the record is adequate. State v. Clay,

824 N.W.2d 488, 494 (Iowa 2012).

       Clausi claims that if defense counsel had informed him of options to

challenge his revocation from Intensive Supervision Drug Court, he would not

have so readily entered his guilty pleas at the October 2, 2014 hearing.

However, the record does not provide any information as to what advice counsel

gave or failed to give after Clausi had been revoked from the drug court program.

Moreover, the State notes that while Clausi asserts that there may have been

avenues available to him to challenge or appeal the revocation of his intensive

supervision under the drug court program, the record does not contain any

evidence of the existence or nonexistence of such procedural options.           The

record in this matter is insufficient to evaluate whether defense counsel’s

performance fell below the “‘objective standard of reasonableness,’ ‘under
                                        4

prevailing professional norms.’” Id. at 495 (citations omitted). We therefore,

preserve the ineffectiveness claim for possible postconviction-relief proceedings.

See id. at 494 (“We ordinarily preserve such claims for postconviction relief

proceedings.”).

      AFFIRMED.